Citation Nr: 0902113	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C. § 1318 (b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  He died in May 2003.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied entitlement to 
service connection for the cause of the veteran's death; and, 
to DIC under 38 U.S.C.A. § 1318 (b).

The appellant was scheduled for a personal hearing at the RO 
in March 2005.  However, she cancelled the hearing. Thus, her 
request for a hearing is considered withdrawn. 

This case was advanced on the Board's docket by a Veterans 
Law Judge for good cause. 38 U.S.C.A. § 7107 (West 2002& 
Supp. 2008); 38 C.F.R. § 20.900(c) (2008). 

The appeal as to entitlement to service connection for the 
cause of the veteran's death is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1. The veteran died in May 2003.

2. At the time of the veteran's death, service connection was 
in effect for bilateral residuals of cold injury with 
peripheral vascular disease, peripheral neuropathy, and 
degenerative joint disease, evaluated as 100 percent 
disabling from March 26, 2001; residuals of a left hand cold 
injury, with arthritis and marked limitation of motion of the 
fingers, evaluated as 30 percent disabling; residuals of 
injury to skin, toenails and fingernails, secondary to cold 
injury, evaluated as 10 percent disabling; and for residuals 
of a tonsillectomy and a scar of nose and right cheek, each 
evaluated as noncompensable.  His combined schedular 
disability rating was 100 percent from March 26, 2001.  The 
veteran was in receipt of a total disability evaluation based 
on individual unemployability due to service connected 
disorders from January 29, 2001 to March 25, 2001.
 

CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318(b) are not met. 38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist claimants in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify the appellant of any evidence that is necessary 
to substantiate a claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing. The requirements apply to all elements of a 
service connection claim: veteran status, a connection 
between the veteran's service and his death, and effective 
date of any benefit. To the extent possible, such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction. The VCAA notice requirements still may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.

In this case, the December 2004 statement of the case and 
March 2005 correspondence provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim of entitlement to dependency and 
indemnity compensation (DIC), pursuant to 38 U.S.C. § 1318 
(b), as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for her to advise VA of 
and to submit any further evidence that was relevant to the 
claim. This correspondence substantially complied with the 
VCAA notice and assistance requirements, especially in light 
of the absence of any claim of error or prejudice by the 
appellant or her representative.  The record reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the appellant. Specifically, the 
information and evidence that have been associated with the 
claims file consists of the veteran's VA outpatient treatment 
records, and treatment records of his private providers.  The 
claim was readjudicated in an August 2005 supplemental 
statement of the case.

In summary, the VCAA provisions have been considered and 
complied with. The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant. Any 
error in the sequence of events or content of the notice is 
not shown to have had any prejudicial effect on the case or 
to cause injury to the claimant. Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for DIC any question related to 
an effective date to be assigned is moot. Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.

DIC Benefits under Section 1318(b)

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the veteran's death were service- connected, under 
certain specific conditions. VA shall pay DIC under 38 
U.S.C.A. § 1318 to the surviving spouse of a veteran who dies 
not as the result of his own willful misconduct, and who at 
the time of death was in receipt of or "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling provided, in pertinent part, that the disability 
was continuously rated totally disabling for a period of at 
least 10 consecutive years immediately preceding death. The 
total rating may be either schedular or based upon 
unemployability. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

In this case, at the time of the veteran's death he was 
service connected for bilateral residuals of cold injury with 
peripheral vascular disease, peripheral neuropathy, and 
degenerative joint disease, evaluated as 100 percent 
disabling from March 26, 2001; residuals of a left hand cold 
injury, with arthritis and marked limitation of motion of the 
fingers, evaluated as 30 percent disabling; residuals of 
injury to skin, toenails and fingernails, secondary to cold 
injury, evaluated as 10 percent disabling; and for residuals 
of a tonsillectomy and a scar of nose and right cheek, each 
evaluated as noncompensable.  His combined schedular 
disability rating was 100 percent from March 26, 2001.  The 
veteran was in receipt of a total disability evaluation based 
on individual unemployability due to service connected 
disorders from January 29, 2001 to March 25, 2001.

A total disability rating was not assigned at any earlier 
date. The veteran was considered totally disabled from 
January 29, 2001, for a period of 2 years and 4 months prior 
to death.  The criteria that a total disability rating have 
been in existence for at least 10 consecutive years preceding 
death were not met. The appellant has not alleged any other 
applicable theory of entitlement to benefits under 38 
U.S.C.A. § 1318 to include a theory of clear and unmistakable 
error in a prior final rating decision, reopening of a claim 
based on newly received service records, or absence of 
receipt of total disability benefits due to non-waiver of 
concurrent retirement payments. See 38 C.F.R. § 3.22.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318(b) 
is denied as a matter of law.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318(b) is 
denied.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  In this case, while there is a medical 
opinion of record addressing whether the veteran's service-
connected disabilities contributed to his cause of death, the 
Board is of the view that this opinion inadequately addresses 
the issue and a further medical opinion should be obtained on 
remand.  38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The appellant essentially contends that the veteran's 
service-connected frostbite residuals contributed to coronary 
artery disease, arteriosclerosis, and cerebral vascular 
disease which led to his death.  As noted above, during the 
veteran's lifetime service connection was established, in 
pertinent part, for residuals of cold injury with peripheral 
vascular disease, peripheral neuropathy, and degenerative 
joint disease.  His combined schedular disability rating was 
100 percent from March 26, 2001, and he was entitled to a 
total disability evaluation based on individual 
unemployability due to service connected disorders from 
January 29, 2001 to March 25, 2001.  

The veteran's Certificate of Death indicates that he died in 
May 2003 due to coronary artery disease due to or as a 
consequence of a cerebral vascular accident.  No other 
significant disorders contributing to death, but not related 
to the cause of death were noted.  An autopsy was not 
performed.

The record contains an August 2001 VA aid and attendance 
examination noting the veteran had problems with advancing 
age, including poor balance and an inability to ambulate.  He 
also suffered from residuals of frozen feet and arthritis.  
The diagnoses following a physical examination were cold 
injury to the left hand and feet with fungus infections and 
arthritis; gout; diabetes and hypertension.    

A March 2003 VA aid and attendance examination noted that the 
veteran could not stand or walk due to painful feet and 
infections in the right 4th and 5th toes with ulcerations 
between the toes and severe erythema of the distal feet and 
toes, bilaterally.  The examiner opined that this was 
probably the earliest indication of gangrene secondary to 
poor circulation possibly due to frostbite.  It was also 
noted, however, that the veteran was a diabetic.

Subsequent to his death, in a VA medical opinion dated August 
2003, the examiner reviewed the claims file noting that the 
veteran died in May 2003 and that the cause of death was 
listed as coronary artery disease.  He further noted that the 
veteran was service connected for cold injuries with 
peripheral vascular disease, peripheral neuropathy and 
degenerative joint disease of the feet.  He opined that:

In my opinion the veteran's demise was 
not caused by or contributed to 
significantly by the veteran's service 
connected illnesses.  

Unfortunately, this opinion was not supported by any 
rationale whatsoever.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'"  LeShore v. Brown, 8 Vet.App. 
406 (1995).  

In a September 2003 letter Elizabeth Claudious, M.D., the 
physician certifying the death certificate, noted that she 
first met the veteran in July 2002 when he was being treated 
at Montgomery Memorial Hospital subsequent to a brain stem 
stroke.  He had a history of previous strokes, diabetes, 
coronary artery disease, hypertension, sleep apnea, smoking, 
peripheral neuropathy, as well as frostbite injury to his 
feet in service. He was not active due to these injuries. She 
opined that:

It is possible that this prolonged 
inactivity had been a risk factor 
contributing to the (veteran's) 
development of coronary artery disease.  
He of course had several other 
contributory risk factors, and inactivity 
was certainly one of them.

I feel that inactivity due to injured 
lower extremities may have contributed 
towards development of coronary artery 
disease which caused his death.

While Dr. Claudious' opinion is supported, it is presented in 
speculative terms.  The key words here are "may have."  
This is merely suggestive and insufficient to establish a 
nexus between the cause of death and service.  Bostain v. 
West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not," and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet.App. 609, 610-11 (1992) ("may or may 
not" language by physician is too speculative).  

Accordingly, in light of the inadequacy of both opinions, and 
the nature of the veteran's totally disabling service 
connected disorders, the Board finds that further development 
is in order, to include a through review by a VA 
cardiologist.

Finally, notice for a DIC claim under 38 U.S.C.A. § 5103(a) 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 
U.S.C.A. § 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant did 
not comply with these requirements.  Thus, notice addressing 
these matters should be provided on remand.  
        
Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice 
letter that complies with the 
requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.159(b) (2008), to include an 
explanation of the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
veteran's death, as outlined by the Court 
in Hupp.    

2.  Make arrangements for the claims 
folders to be reviewed by a VA board 
certified cardiologist to address the 
issue of service connection for the cause 
of the veteran's death.  Based on a 
review of historical records and 
generally accepted medical principles, 
the VA cardiologist must provide a 
medical opinion, with full and complete 
reasons and bases, as to whether it is at 
least as likely as not, i.e., is there a 
50/50 chance that the veteran's service-
connected disorders as described above 
caused or contributed substantially or 
materially to his cause of death.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

3.  Thereafter, the RO must review the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case to the appellant and her 
representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


